Citation Nr: 1614415	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  07-23 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a sleep disability, to include as secondary to service connected gall bladder cancer, tinnitus, chronic allergic rhinitis, chronic sinusitis, and/or prostate hypertrophy.

2.  Entitlement to an initial compensable evaluation for scar, head.

3.  Entitlement to service connection for head injury residuals.

4.  Entitlement to service connection for headaches.

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a chronic stomach disorder, now claimed as heartburn, nausea, vomiting, abdominal pain, and diarrhea.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active duty service from May 1978 to May 1998.

These matters come before the Board of Veterans' Appeals Board on appeal from April 2006 and September 2015 rating decisions of the Oakland, California and San Diego, California Regional Offices (ROs) of the Department of Veterans Affairs (VA).  The April 2006 rating decision in pertinent part denied the Veteran's claim of entitlement to service connection for insomnia.  The Veteran filed a notice of disagreement dated in November 2006 and the RO issued a statement of the case dated in May 2007.  The Veteran filed his substantive appeal in July 2007.  

In the Veteran's July 2007 substantive appeal, he indicated that he wished to testify at a Travel Board hearing.  The RO scheduled the hearing, but an undated Report of
General Information states that the Veteran was not able to attend the hearing, and that he wanted the issues to be sent to the Board.  The Board in March 2011 construed this as a withdrawal of his request for a hearing.  

The Veteran's sleep disability claim was remanded in March 2011 and August 2013 for additional development.

The September 2015 rating decision granted entitlement to service connection for a scar of the head, denied claims of service connection for head injury residuals and headaches, and granted an application to reopen a claim for service connection for chronic stomach disorder and denied the underlying claim on the merits.  Regarding the application to reopen, the Board has a jurisdictional responsibility to consider whether it was proper for the claim to be reopened, regardless of whether the RO granted or denied the application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  In November 2015, the Veteran filed a notice of disagreement on the form provided by the RO.  See 38 C.F.R. § 20.201(a)(1) (2015).  As of yet, the RO has not issued a statement of the case.  

The issue of service connection for sleep apnea has been raised by the record (specifically, in a June 2013 appellant's brief and again in a January 2014 VA report of inferred claims), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The record also indicates, in a September 2015 claim, that the Veteran would like to claim service connection for hearing loss.  The Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); cf. 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (requiring that claims and notices of disagreement be filed on standard forms).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

First, with respect to the Veteran's claims for a higher initial evaluation for a head scar, for entitlement to service connection for head injury residuals, headaches, and his application to reopen his previously denied claim for service connection for a chronic stomach disability, the Board notes that these claims were decided in a September 2015 rating decision.  The Veteran filed a notice of disagreement with these decisions in November 2015, using the form provided by the RO.  38 C.F.R. § 20.201(a)(1).  The RO, however, has not issued to the Veteran a statement of the case with respect to these issues.  Inasmuch as the RO has not furnished the appellant a statement of the case that addresses these issues, a remand is warranted.  See 38 C.F.R. § 19.9(c) (2013), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

With respect to the claim for service connection for a sleep disorder, this matter was remanded in August 2013 in for additional opinion.  The Board requested that the examiner offer a response for each diagnosed sleep disability (to include all sleep disabilities diagnosed during the period of the current claim, including unspecified sleep disorder in June 2006, daytime hypersomnolence in May 2007, and insomnia in October 2011).  The Veteran was afforded a VA examination dated in November 2013 and the examiner offered a diagnosis of breathing-related sleep disorder secondary to obstructive sleep apnea.  The examiner opined that this disorder was less likely than not (less than 50 percent  probability) incurred in or caused by the claimed in-service injury,  event, or illness.  Specifically, the examiner found that this disorder was not related to the in-service 1995 mention of  trouble sleeping, which seemed to be related to his medical condition (sinus problems and headaches) at that time. His current diagnosis was also found to be less likely related to his gall  bladder cancer, tinnitus, chronic allergic rhinitis, chronic  sinusitis, and/or prostatic hypertrophy.  The examiner indicated that these conditions might have minor impact on his sleeping at times but did not result in a separate diagnosis of sleep disorder that would impact his social or occupational functioning.  Furthermore, the examiner found that his current diagnosis had not been aggravated by the above  mentioned medical conditions.  His current diagnosis was specifically related to his obstructive sleep apnea.  The examiner, however, did not identify or opine regarding other diagnosed sleep disorders identified in the August 2013 Board remand.  Those other disorders, while not diagnosed on the November 2013 VA examination, were diagnosed during the pendency of the claim which was filed in May 2005.  The Court has held that the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, a remand is warranted for a new opinion to address these sleep disorders diagnosed during the pendency of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In addition, the Board notes that a claim for sleep apnea has been referred to the AOJ for appropriate action.  The Veteran also has appealed the denial of a claim for service connection for headaches.  The November 2013 examiner indicated that the Veteran's diagnosed sleep disorder was secondary to sleep apnea and also noted that the October 1995 complaints of sleep trouble in service seemed to be related to sinus problems and headaches.  The claims being remanded thus appear to be inextricably intertwined.  See Harris v. Derwinski, Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" on another, and that impact in turn "could render any review by this Court of the decision [on the other claim] meaningless and a waste of judicial resources," the two claims are inextricably intertwined).

Based on the foregoing, the Veteran should be afforded an additional opinion.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the Veteran a statement of the case regarding the issues of entitlement to a higher initial evaluation for a head scar, for entitlement to service connection for head injury residuals and headaches, and whether new and material evidence has been received to reopen a claim for service connection for a chronic stomach disability, to include notification of the need, and the appropriate time period, in which to file a substantive appeal to perfect the issue, in accordance with 38 C.F.R. § 19.30.

2.  Afford the Veteran additional VA opinion in connection with his sleep disorder claim.  The claims file must be made available to the examiner for review.  After reviewing the claims file, the examiner should offer opinions regarding the following:  

(a)  Does the Veteran have a sleep disorder(s)?  If so, state the diagnosis or diagnoses.  

Please identify all separate sleep disorders identified in the claims file since May 2005.  Please note that the Veteran has been indicated to have unspecified sleep disorder in June 2006, daytime hypersomnolence in May 2007, and insomnia in October 2011.  More recently, he has been indicated to have sleep apnea.

(b)  As to any sleep disorder the Veteran has had since May 2005, did such disorders have their onset during active duty, within one year of active duty, or were these conditions caused or aggravated by military service or a service-connected disease or injury?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records, to include previous VA examination reports.  The examiner is also asked to comment on the October 1995 note that the Veteran trouble sleeping in service.  

The examiner should offer a rationale for all opinions given with reference to pertinent evidence.

2.  After completion of all of the above, review the expanded record and readjudicate the claim for service connection for a sleep disability.  If this claim remains denied, furnish the Veteran with an appropriate supplemental statement of the case and return the claim to the Board in compliance with the appropriate appellate procedures.  With regard to the claims being remanded pursuant to 38 C.F.R. § 19.9(c), they should be returned to the Board if a substantive appeal is timely filed.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

